Title: To James Madison from Richard Forrest, 9 August 1808
From: Forrest, Richard
To: Madison, James



Dear Sir,
Tuesday Aug’ 9th. 1808

I took the liberty of writing you a line or two yesterday just as the Mail was closing.  Since I have recd. a letter from Mr. Petre, mentioning that he had taken his passage in a Vessel for France, and expected to sail the following morng.
The Capt of the French Brig at the Navy Yard, returned yesterday, from Balto., accompanied by Mr. Le Loup, who spent the Even’g with me.  They say that the Brig will drop down in a few days to Norfolk.  I most heartily wish it may be the case; for however harmless the object of her com’g may be (and I really believe it truly so) yet the intelligence contained in the letter to Bowie, which I had the honor to communicate yesterday, has now become of general conversation, and Capt. Tingey mentioned a few minutes ago at the Navy office, that if the Crew of the Brig were to attemp to burn every Vessel and Warehouse at the Navy Yard, there was not a pound of Powder belonging to the public to prevent it, and should they for this enormity afterwards be seized in the River, they would escape vengeance by striking their Colours and pleading a Declaration of War between the two Countries as a justification for what they had done.
I have not mentioned to any one that I had recd. a letter from Mr. Petre on the subject of his departure for France as I am sure it would be brought forward to corroborate the suggestions of a War.  And I have had inserted in the Monitor of to day, that the Brig would leave the Navy Yard the moment that the weather would permit.
In my Zeal to do good, I may often do harm; and whenever the latter may happen, I shall always be happy to be put right.  I remain Dr. Sir with the greatest respect yrs. very sincerely

Rd. Forrest


The Monitor has this moment come from the Press.

